Title: From Benjamin Franklin to Castries, 29 December 1781
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Monsieur,
Passy, le 29. Decbre. 1781. xd
Permettez moi de presenter à votre Excellence Monsr. le Colonel Searle de la Province de Pensilvanie où il est fort respecté et dont il est l’Agent en France. Cet officier ayant quelque chose à proposer concernant les Intérêts de cet Etat, Je prie votre Exe. de vouloir bien lui accorder une Audience favorable.
Je suis avec Respect, Monsieur, De votre Excellence Votre &c
Monsr. De Castries
